Citation Nr: 1705807	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  14-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1962.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A videoconference hearing was held before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any additional evidence thereafter.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, the May 2013 VA examiner determined that it was less likely as not that the Veteran's mixed hearing loss was caused by or a result of an event in his military service, including consideration of his noise exposure from heavy artillery and shells and report of ears ringing after each firing.  See Dorland's Illustrated Medical Dictionary, 825 (32nd ed. 2012) (defining mixed hearing loss as "hearing loss that is both conductive and sensorineural in nature").  The examiner also determined that the Veteran's tinnitus was a symptom associated with his hearing loss.  In providing this opinion, the examiner noted that the Veteran had a history of otitis externa/swimmer's ear and conductive hearing loss in both ears.  The examiner also noted that the Veteran entered and exited military service with normal hearing, that there was no threshold shift during service, and that he had extensive occupational noise exposure in the 50 years following his discharge from farming and mechanical work.

Although the examiner addressed questions related to the current bilateral hearing loss and tinnitus and appears to attribute them to post-service circumstances, it is unclear if she considered the complete history of the development of the disorders, including the Veteran's report that his in-service noise exposure was the loudest noise he has ever been around.  See November 2016 Bd. Hrg. Tr. at 6.  In addition, the opinion as written is somewhat unclear as to the significance of the lack of an in-service threshold shift in the development of the current disorders.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It would have been helpful had the VA examiner brought her expertise to bare in this case regarding medically known or theoretical causes of hearing loss and tinnitus and described how hearing loss and tinnitus that result from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

Based on the foregoing, some medical questions remain regarding the etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  Therefore, an additional VA medical opinion is needed.

On remand, the Veteran will have an opportunity to provide or request that VA attempt to obtain any additional treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made that the Veteran submit or request that VA attempt to obtain any additional non-VA treatment records.  See, e.g., August 2003 VA treatment record (Veteran reporting treatment with a private otolaryngologist) and November 2016 Bd. Hrg. Tr. at 25-29 (Veteran reporting past non-VA treatment with Dr. H. and possible upcoming VA treatment).

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the May 2013 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hearing loss and tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he developed bilateral hearing loss and tinnitus from exposure to excessive noise during his military service from heavy artillery and shells during training exercises.  He has indicated that he sought treatment one time during service, but was told that his symptoms were normal and would resolve.  Following service, he worked in farming and as a mechanic.  See, e.g., February 2003 VA treatment record (work history) and November 2016 Bd. Hrg. Tr. 4-23 (in-service and post-service noise exposure history).  The post-service evidence shows that he has been diagnosed with mixed hearing loss and has been using VA-issued hearing aids since 2005.  See, e.g., VA treatment records from August 2003, October 2003, November 2004, January 2005, and October 2011.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus manifested in or are otherwise related to his military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.  In making this determination, the service audiological examinations should be converted from ASA measurements to ISO-ANSI measurements, unless otherwise indicated.

In providing this clarifying opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  In so doing, the examiner should address the medical significance, if any, of the in-service threshold shift (appears to show improvement from entrance to separation), as well as the Veteran's report during the Board hearing that his in-service noise exposure was the loudest noise he has ever been around.  See Bd. Hrg. Tr. at 6.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

